UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 30,2013 VSE CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or Other Jurisdiction of Incorporation) 0-3676 (Commission File Number) 54-0649263 (IRS Employer Identification Number) 6348 Walker Lane Alexandria, VA (Address of Principal Executive Offices) (Zip Code) (703) 960-4600 (Registrant's Telephone Number, Including Area Code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) VSE CORPORATION Item 8.01Other Events OnOctober 30, 2013, VSE Corporation's Board of Directorsdeclared aquarterly dividendof $0.09 per share to bepaid onNovember 27, 2013 to stockholders of record as of November 13,2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. VSE CORPORATION (Registrant) Date: October 31, 2013 /s/ Thomas M. Kiernan Thomas M. Kiernan Vice President, General Counsel andSecretary
